          Case 1:12-cr-00647-PKC Document 476 Filed 07/22/20 Page 1 of 5




                                      MICHAEL J. LITTLE
                                       8-03 43rd AVENUE
                                      LONG ISLAND CITY
                                       NEW YORK 11101
                                     [TEL:] +44 7721 555 333

Via ECF & By Email                          July 22, 2020

The Honorable P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:               Second Application for return of passport and
                  permission to return to the United Kingdom
                       United States of America v. Michael Little
                            Docket No. 12-cr-0647 (PKC)

Dear Judge Castel,
                        I respectfully write to make a second application 1 for the return of my
passport and permission to travel back to my home in the United Kingdom. I apologize to the
Court for unintentionally creating an impression in the first application that I could use a
Court Order to suspend a detainer or deportation proceedings. I had been informed by
Kimberly Ang, Pro-Consul at the British Consulate in New York in January 2020 that ICE
did not intend to lodge a detainer against me. This was confirmed to me by Warden Oddo at
Moshannon Valley Correction Center [MVCC] in May 2020, in preparation for my release.
These communications/confirmations should have been referenced in my application.
                Oral argument on my appeal [18-3622] is scheduled for September 17, 2020.
ICE confirmed to me, via MVCC Administration, I will not be deported or have a detainer
lodged against me prior to final judgment in my case. This was reconfirmed today in writing
by a senior ICE attorney, as more fully detailed below.
                        Since July 14, 2020, I have lived with Tim Du Val at the above
address, and reported to EDNY Probation pursuant to the conditions of my supervised
release. My supervisor is USPO John Kanellopoulos who has coordinated with SDNY Sr.
Deputy Chief US Probation Officer Edwin Rodriquez, Jr. I have attached as Exhibit A, a copy
of an email string between Robert Culp Esq., my appellate counsel, Mr. Rodriguez, Jr. and
Jeffery T. Bubier, Esq., a senior attorney with the DHS/ICE Philadelphia Office.
                        As detailed in the email string, Mr. Bubier confirmed I am “not subject
to removal proceedings” and am “free to remain in the united states or travel abroad.” Mr.
Rodriguez forwarded ICE’s position in respect of my requested travel to Robert Culp, Esq.,
my appellate counsel this morning. Mr. Rodriguez has confirmed that the decision of this
Court is required for approval for international travel.
                        Accordingly, I renew my prayer to the Court for permission to travel to
the UK as soon as possible. UK citizens returning from the US are subject to a mandatory 14-
day quarantine. As my daughter Anneliese’s wedding day is August 21, 2020 I ask the Court
for permission to (i) travel to the UK and (ii) serve my period of supervised release in the
UK, subject to conditions, including return to the US if necessary, acceptable to the Probation

1   First Application submitted: Dkt# 474, 6/29/2020; denied by Court Order: Dkt# 475, 7/01/2020
                                                    1
       Case 1:12-cr-00647-PKC Document 476 Filed 07/22/20 Page 2 of 5




Service. If the Court or Probation Service requires me to return to the US for any reason
during my supervised release, I will immediately comply.
                       EDNY Probation Service, through PO Kanellopoulos and SDNY
Deputy Chief Gonzalez have indicated it takes no position on this application and defers to
the decision of the Court in respect of the release of my passport and my return to the UK. As
noted in the prior application, the Government, through AUSA DiMase has also indicated it
takes no position on my application to return to the UK.

                              Respectfully submitted,



                                             /s/ M.J. Little
                                        _______________________
                                          Michael J. Little, Pro Se




cc:    AUSA Christopher J. DiMase via ECF
       Sean M. Maher, Esq. via ECF
       Robert J. Culp, Esq. via email
       PTO John Moscato via email
       US Probation Officer [EDNY] John Kanellopoulos via email
       Sr. Deputy Chief Probation Officer [SDNY] Edwin Rodriguez, Jr. via email
       Supervisory Probation Officer [EDNY] Yara X. Suarez

Attachment:
       Exhibit A is incorporated herein.




                                              2
Case 1:12-cr-00647-PKC Document 476 Filed 07/22/20 Page 3 of 5




               EXHIBIT A
               Case 1:12-cr-00647-PKC Document 476 Filed 07/22/20 Page 4 of 5


michaellittle@hotmail.com

From:                            culplaw@optonline.net
Sent:                            22 July 2020 12:03
To:                              'Michael J. Little'
Subject:                         FW: US v. Little, 12-cr-647 (SDNY Judge Castel)




From: Yara Suarez <Yara_Suarez@nyep.uscourts.gov>
Sent: Wednesday, July 22, 2020 11:18 AM
To: Edwin Rodriguez <Edwin_Rodriguez@nysp.uscourts.gov>; culplaw@optonline.net; John Kanellopoulos
<John_Kanellopoulos@nyep.uscourts.gov>
Cc: Kathia Bermudez <Kathia_Bermudez@nyspt.uscourts.gov>; Robert Trail <Robert_Trail@nyspt.uscourts.gov>;
Maria Reyes <Maria_O_Reyes@nysp.uscourts.gov>; Ed Johnson <Ed_Johnson@nysp.uscourts.gov>; Kyle Crayton
<Kyle_Crayton@nysp.uscourts.gov>; Elizabeth Ward-Cuprill <Elizabeth_Cuprill@nysp.uscourts.gov>; Richard James
<Richard_James@nyep.uscourts.gov>; Mark Gjelaj <Mark_Gjelaj@nyep.uscourts.gov>
Subject: RE: US v. Little, 12-cr-647 (SDNY Judge Castel)

Good morning all,

Thank you Ed for coordinating the above referenced travel request. I’ve directed John to
secure the travel details and we will await the Courts decision and determine supervision
requirements based on same. Please provide our office a copy of the court order once
obtained.

Best,

Yara X. Suarez
Supervisory U.S. Probation Officer
147 Pierrepont Street
Brooklyn, New York 11201
(347) 534-3702 office
(347) 534-3842 fax


From: Edwin Rodriguez <Edwin_Rodriguez@nysp.uscourts.gov>
Sent: Wednesday, July 22, 2020 9:08 AM
To: culplaw@optonline.net; John Kanellopoulos <John_Kanellopoulos@nyep.uscourts.gov>
Cc: Kathia Bermudez <Kathia_Bermudez@nyspt.uscourts.gov>; Robert Trail <Robert_Trail@nyspt.uscourts.gov>;
Maria Reyes <Maria_O_Reyes@nysp.uscourts.gov>; Ed Johnson <Ed_Johnson@nysp.uscourts.gov>; Kyle Crayton
<Kyle_Crayton@nysp.uscourts.gov>; Elizabeth Ward-Cuprill <Elizabeth_Cuprill@nysp.uscourts.gov>; Richard James
<Richard_James@nyep.uscourts.gov>; Mark Gjelaj <Mark_Gjelaj@nyep.uscourts.gov>; Yara Suarez
<Yara_Suarez@nyep.uscourts.gov>
Subject: RE: US v. Little, 12-cr-647 (SDNY Judge Castel)

Good morning.

I received the response below from ICE this morning.
As such, once we get the order from the Court, SDNY Pretrial can release the passport and
arrangements can be made to work out the terms of Mr. Little’s travel to the UK.
                                                         1
                                               Case 1:12-cr-00647-PKC Document 476 Filed 07/22/20 Page 5 of 5

Based on those terms, we can determine who will be in charge of his supervision while out of the
country.

Mr. Culp,
It is important to note that Mr. Little’s supervision - and all the terms and conditions attached to it –
remain in full force.
The fact that the ICE requires nothing form him at this time, and that the Court will allow him to
travel/reside out of the country does not absolve him from abiding by those terms.
Contact and communication with the Probation office during the course of his supervised release
remains essential.

John, please run point on all the coordination/planning until such time as a final plan of action is in
place.
Then, let us know what the plan is and we determine who will supervise him.

Thanks to all.
Edwin Rodriguez, Jr.
Sr. Deputy Chief U.S. Probation Officer
New York Southern Proabtion
(212) 805-5123 (office)
(917) 418-2028 (cell)



From: Bubier, Jeffrey T <Jeffrey.T.Bubier@ice.dhs.gov>
Sent: Wednesday, July 22, 2020 8:36 AM
To: Edwin Rodriguez <Edwin_Rodriguez@nysp.uscourts.gov>
Cc: Flick, Steven <Steven.Flick@ice.dhs.gov>
Subject: FW: US v. Little, 12-cr-647 (SDNY Judge Castel)

Mr. Rodriguez,

Please be advised that at this time, Mr. Little is not subject to removal proceedings. He is free to remain in the
United States or travel abroad as he wishes.

Jeff

Jeffrey T. Bubier
Senior Attorney
DHS/ICE OPLA Philadelphia (York)
2350 Freedom Way, Suite 254
York, PA 17402
717-747-7285




       To help protect y our priv acy ,
       Micro so ft Office prev ented




                                          Virus-free. www.avast.com
       auto matic downlo ad o f this
       picture from the Internet.




                                                                             2
